587 F.2d 809
NICHOLS CHAROLAIS RANCH, INC., Perry Nichols, Inez Nicholsand Perry Nichols, Jr., Plaintiffs-Appellees,v.Gerald C. BARTON, Defendant-Appellant.Gerald C. BARTON, Plaintiff-Appellant,v.NICHOLS CHAROLAIS RANCH, INC., Perry Nichols, Inez Nicholsand Perry Nichols, Jr., Defendants-Appellees.
No. 76-1788.
United States Court of Appeals,Fifth Circuit.
Jan. 10, 1979.

Robert W. Smith, Orlando, Fla., for defendant-appellant.
Fletcher Brown, Arcadia, Fla., Perry Nichols, Arcadia, Fla., for plaintiffs-appellees.
Before JONES, RONEY and TJOFLAT, Circuit Judges.
PER CURIAM:


1
These cases, consolidated in the district court, arise from nearly identical fact situations and are controlled by the same principles of law.  The facts and the governing legal rules are well stated in the opinion of the district court.  Nichols Charolais Ranch, Inc. v. Barton, 460 F. Supp. 228.  The decision of the district court is correct and its judgment is


2
AFFIRMED.